WILLIAMS, Judge.
Defendant, Robert Johnson, was arrested and charged by bill of information with possession of hydromorphine and possession of phenmetazine, both in violation La. R.S.Ann. 40:967. After a trial by jury, the defendant was found guilty as charged and sentenced to serve five years at hard labor on each count. Subsequently, the trial court found Johnson a multiple offender, vacated the original sentence and re-sentenced him to serve five years at hard labor. Defendant appeals his conviction and asks this court to review the record for errors patent. We have also reviewed the record for sufficiency of the evidence.
On the evening of February 9,1982, New Orleans Police Officers were conducting a surveillance of a residence located on Washington Avenue. The officers observed a drug transaction between the defendant and a person at the Washington Avenue residence and contacted a mobile police unit, ordering it to stop a car which had left the scene after the transaction. Defendant was a passenger in the car. After stopping the car, police conducted a search and found the drugs on the floorboard near the passenger’s side. The defendant was arrested and the contraband seized.
At trial, several police officers took the stand to recount the events of the evening of defendant's arrest. There were no witnesses presented by the defense.
We have reviewed the record for errors patent and find none. Furthermore, we have reviewed the evidence introduced at trial and find that a rational trier of fact could have found the defendant guilty of two counts in violation of La.R.S.Ann. 40:967. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); State v. Graham, 420 So.2d 1126 (La.1982).
For the foregoing reasons, the conviction and sentence are affirmed.
AFFIRMED.